Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent 2007-185827 (machine translation provided herein).
Japanese Patent ‘827 taught that it was known at the time the invention was made to produce a resin imrepgnated fiber bundle roll body which included the steps of unwinding a fiber bundle from a bobbin and leading step that leads the fiber bundle from the taken off in the unwinding step to a winding step and  winding up the fiber bundle on a winding core rotating about a fixed axis through a movable winding head to prepare a product. At a location between the unwinding step from the bobbin to the rotating core of the winding step there is an operation of adding resin to impregnate the fiber bundle. The winding step included a step of determining the fiber content via calculation in the layer of resin impregnated fiber bundle being rolled up on the winding core. This fiber content calculation was then used to control the amount of resin impregnated in the fiber bundle. This is done by adjusting the scraper 54 position against the impregnating roll 52 with the control mechanism, see paragraph [0049] of the translation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2007-185827 (machine translation provided herein) in view of either one of Uozumi et al (US 7999561) or PCT WO 2016/166537.
Japanese Patent ‘827 is discussed above in paragraph 2 and applicant is referred to the same for a complete discussion of the reference. The reference measured the fiber volume and used the same to control the amount of resin applied to the resin impregnated fiber bundle in a impregnated fiber bundle employed in a fialemnt wet winding operation. The reference did not expressly teach that one skilled in the art would have measured the thickness of the impregnated fiber bundle and subsequently used the same to calculate the fiber content of the resin impregnated bundle.
Either one of Uozumi et al or PCT ‘537 taught that it was known to calculate the fiber content in a resin impregnated fiber bundle in a filament winding operation by measuring the thickness of the fiber bundle. Uozumi et al taught that this was measured (see Figure 4) and this measurement used to control the amount of resin provided to the bundle by controlling the blade 13 in much the same manner that Japanese Patent ‘827 performed. The reference to PCT ‘573 taught that one would have measured the thickness of the resin imrepgnated bundle and used the same to determine fiber volume which then controlled the winding operation, see Figure 2. Note that while it wasn’t adjusting the resin content, the reference to Japanese Patent ‘827 adjusted the resin content during the winding as a function of the volume measurement. It would have been obviuous to one of ordinary skill in the art at the time the invention was made to measure the thickness of the resin impregnated bundle to determine the fiber volume of the same as performed by either one of PCT ‘537 or Uozumi et al to determine the fiber volume of the imrepgnated fiber bundle prior to adjusting the amount of resin to be supplied for impregnation of the fiber bundle as taught by Japanese Patent ‘827.
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record taught or suggested that the measurement of the thickness of the layer of resin impregnated fiber bundle by measuring the outer diameter of the intermediate product on the winding core at two different time intervals and calculating the thickness of the bundle from such measures as required in claim 9. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corradini et al (US 2013/0076874) taught that the tension of the wound fiber bundle was measured and controlled based on the diameter of the thickness of the windings of the fiber on the core, where the diameter of the core was measured, however the fiber bundle is not impregnated with resin and is not impregnated until after winding of the core preform is complete.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746